Case: 20-60596     Document: 00515811648         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 7, 2021
                                  No. 20-60596                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maria Teresa Duarte Godinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-90-2


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Maria Teresa Duarte Godinez pleaded guilty to conspiracy to possess
   with intent to distribute 500 grams or more of a mixture or substance
   containing methamphetamine. She contends that her 262-month prison
   term was unreasonable because it did not account for the need to avoid


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60596      Document: 00515811648          Page: 2   Date Filed: 04/07/2021




                                    No. 20-60596


   unwarranted sentencing disparities. Relying on the appeal waiver in her plea
   agreement, the Government moves to dismiss the appeal.
          According to Duarte Godinez, enforcing the waiver would violate her
   right to due process and constitute a miscarriage of justice by barring
   consideration of the issue that arose at sentencing and thus undermining
   meaningful appellate review and the development of jurisprudence. She
   contends that the waiver was unknowing and involuntary because she was
   unaware of the meritorious sentencing issue when she executed the plea
   agreement. She further contends that, without the waiver, she provided
   consideration for the plea bargain by waiving her rights to remain silent,
   confront witnesses, and a jury trial.
          We review the validity of an appeal waiver de novo. United States v.
   Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The waiver provision in Duarte
   Godinez’s plea agreement waived her right to appeal the sentence on any
   ground whatsoever, with the exception of ineffective assistance of counsel.
   The record shows that the waiver was knowing and voluntary, as she knew
   she had the right to appeal and that she was giving up that right in the plea
   agreement. See United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994).
   Because the plain language of the waiver applies to her claim that the
   sentence was unreasonable, the appeal is DISMISSED. See United States
   v. Bond, 414 F.3d 542, 544, 546 (5th Cir. 2005). The motion to dismiss is
   GRANTED, and the Government’s alternative motion for summary
   affirmance is DENIED.




                                           2